DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abraham Rosner on 16 March 2021.

The application has been amended as follows: 
Claim 15 is amended from:

“A substrate for a flexible device having a nickel-plated metal sheet including a nickel-plating layer formed on at least one surface of a metal sheet or a nickel-based sheet, a glass layer of an electrically-insulating layered bismuth-based glass on the nickel-plating layer or the nickel-based sheet, and an underlying layer provided on the surface of the glass layer for forming an electrode layer.”


---- [[A]] The substrate for a flexible device [[having a nickel-plated metal sheet including a nickel-plating layer formed on at least one surface of a metal sheet or a nickel-based sheet, a glass layer of an electrically-insulating layered bismuth-based glass on the nickel-plating layer or the nickel-based sheet, and]] according to claim 1 further comprising an underlying layer provided on the surface of the glass layer for forming an electrode layer.----

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
Please see the reasons for allowance in the Office action dated 14 December 2020.

Response to Arguments
Applicant’s request for consideration of the IDS filed 10 December 2020 and 1 March 2021 is noted.  Signed copies of the fully considered documents are included with the current Office action.
Applicant’s arguments, see remarks, filed 12 March 2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn.  Applicant has corrected the claims as suggested.
Applicant’s arguments, see remarks, filed 12 March 2021, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The rejection of claims 11-12 has been withdrawn.  Applicant has amended the claims to remove indefiniteness as suggested.
Applicant’s arguments, see remarks, filed 12 March 2021, with respect to 35 USC 103 rejections have been fully considered and are persuasive.  The rejections of claims 1-5, 7-16, and 20 has been withdrawn.  Applicant has amended the claims to recite subject matter previously indicated as allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784